DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-19 and 22-23 in the reply filed on March 11, 2021 is acknowledged.  The traversal is on the ground that the Office Action has not shown that a serious burden would be required to examine all of the claims.  This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in unity analysis.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 9, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 1,977,128) in view of Hopper, Jr. (US 4,488,673) and Brown (US 3,626,256).

In reference to Claim 1, Hawkins discloses a method of producing a composite rod (1:1-8), thereby to produce a plurality of chunks (1:64-73); and combining the chunks with the material to produce the composite rod (1:64-73).
Hawkins does not disclose (1) a braze material and (2) a sheet of material comprising cermet, the method comprising: (3) scoring a surface of the sheet to produce at least one line of localised stress; (4) causing the sheet to break along the line of localised stress, thereby to produce a plurality of cermet chunks.
In reference to (1) and (2), Hopper discloses a method of producing a composite (Abstract) from a braze material and a material comprising cermet (Abstract).
It would have been obvious to one of ordinary skill in the art to complete the composite production of Hawkins using the braze material and cermet of Hopper because it would have been a simple substation of one known element for another to obtain predictable results.  The prior art (Hawkins) contained a method (composite production) which differed from the claimed method by the 
In reference to (3) and (4), Brown discloses a method comprising: scoring a surface of the sheet to produce at least one line of localized stress (2:1-8, the plate is understood to represent the sheet); causing the sheet to break along the line of localized stress (2:5-8), thereby to produce a plurality of cermet chunks (2:5-8).
It would have been obvious to one of ordinary skill in the art to complete the composite production method of Hawkins by scoring a sheet and breaking along said scores like Brown because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Hawkins) contained a base method (composite production) upon which the claimed invention can be seen as an improvement.  The prior art (Brown) contained a comparable method (composite production) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (scoring a sheet and breaking along said scores) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (an evenly dispersed amount of material for hardfacing).

In reference to Claim 3, modified Hawkins discloses the method of Claim 1, as described above.
Brown discloses at least a portion of the sheet is caused to break along the line of localized stress by the application of an external force (2:5-8).

In reference to Claim 4, modified Hawkins discloses the method of Claim 3, as described above.


In reference to Claim 7, modified Hawkins discloses the method of Claim 1, as described above.
Hawkins discloses the cermet comprises tungsten carbide (1:64-66).

In reference to Claim 9, modified Hawkins discloses the method of Claim 1, as described above.
Hopper discloses the material comprising cermet further comprises an ultra-hard material on a surface of the cermet (Abstract).

In reference to Claim 22, Hawkins discloses a method of hardfacing a surface (1:4-8) to be hardfaced using a material (1:4-8).
Hawkins does not disclose (1) a sheet of material comprising cermet, the method comprising: (2) scoring a surface of the sheet to produce at least one line of localized stress; (3) causing the sheet to break along the line of localized stress, (4) thereby to produce a plurality of cermet chunks; and (5) brazing the cermet chunks to the surface to be hardfaced.
In reference to (1), (2), (3) and (4), Brown discloses a method comprising: scoring a surface of the sheet to produce at least one line of localized stress (2:1-8, the plate is understood to represent the sheet); causing the sheet to break along the line of localized stress (2:5-8), thereby to produce a plurality of cermet chunks (2:5-8).
It would have been obvious to one of ordinary skill in the art to complete the composite production method of Hawkins by scoring a sheet and breaking along said scores like Brown because it would have been a use of a known technique to improve a similar method in the same way.  The prior 
In reference to (4) and (5) Hopper discloses a method of producing a composite (Abstract) from a braze material and a material comprising cermet (Abstract).
It would have been obvious to one of ordinary skill in the art to complete the composite production of Hawkins using the braze material and cermet of Hopper because it would have been a simple substation of one known element for another to obtain predictable results.  The prior art (Hawkins) contained a method (composite production) which differed from the claimed method by the substitution of some element (composite material) with another element (brazing material and cermet).  The substituted element (brazing material and cermet) and its function (hardfacing) were known in the art (Hopper).  One of ordinary skill in the art could have substituted one known element (composite material) for another (brazing material and cermet), and the results of the substitution (hardfaced composite rod) would have been predictable.

In reference to Claim 23, modified Hawkins discloses the method of Claim 22, as described above.
Hawkins discloses the cermet chunks are be spot welded to the surface to be hardfaced before brazing the cermet chunks to the surface to be hardfaced (Claim 8).


Allowable Subject Matter
Claims 2, 5-6, 8, 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The breakage required for Claim 2 would not be combinable with the prior art of record.
The thermal stress required for Claims 5-6 and 11-18 would not be combinable with the prior art of record.
The titanium carbide required for Claim 8 would not be combinable with the prior art of record.
The polycrystalline diamond and cubic boron nitride required for Claim 10 would not be combinable with the prior art of record.
The drill bit material required for Claim 19 would not be combinable with the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742